Mr. Justice Holdom delivered the opinion of the court. Abstract of the Decision. 1. Forcible entry and detainer, § 1*—when questions of title cannot be adjudicated. Questions of title cannot be tried or adjudicated in a forcible detainer action. 2. Forcible entry and detainer, § 5*—what constitutes forcible entry. A surreptitious entry into a vacant tenement without right or title and without the consent or knowledge of the owner is a forcible entry which entitles the owner to invoke the statute (J. & A. If 5843) to regain possession. 3. Forcible entry and detainer, . § 20*—when possession by another is possession by owner. The owner of a building is in possession thereof where it is partly occupied by tenants and the part thereof forcibly detained was in possession of the owner’s son, who had the keys until defendant secured them from him by a false pretense. 4. Forcible entry and detainer, § 2$*—when laches not defense. The fact that the owner of property failed to commence suit to recover possession until seven months after demanding possession is not a defense where defendant’s entry was unlawful and the detention without right, notice or demand for possession not being necessary in such case.